EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 


In claim 1: 
Line 3: delete [(referred to as “1A surface”)] and replace with referred to as 1A surface
Line 4: delete [(referred to as “1B surface”)] and replace with referred to as 1B surface
Line 8: delete [(referred to as “2A surface”)] and replace with referred to as 2A surface
Line 9: delete [(referred to as “2B surface”)] and replace with referred to as 2B surface

In claim 15:
Line 3: delete [(referred to as “1A surface”)] and replace with referred to as 1A surface
Line 4: delete [(referred to as “1B surface”)] and replace with referred to as 1B surface
Line 7: delete [(referred to as “2A surface”)] and replace with referred to as 2A surface
Line 8: delete [(referred to as “2B surface”)] and replace with referred to as 2B surface




Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Basil Katcheves whose telephone number is (571)272-6846. The examiner can normally be reached Monday-Thursday, 8:00 am to 6:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571)272-6754. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BASIL S KATCHEVES/Primary Examiner, Art Unit 3633